TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00635-CV



                                        In re Juan Limas


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Juan Limas has filed a petition for writ of mandamus and prohibition. See

Tex. R. App. P. 52. Having reviewed relator’s assertions, we deny the petition for writ of mandamus

and prohibition. See id. R. 52.8(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 23, 2015